Case 2:85-cv-04544-DMG-AGR Document 569-1 Filed 06/26/19 Page 1 of 20 Page ID
                                 #:28711


  1    CENTER FOR HUMAN RIGHTS &
       CONSTITUTIONAL LAW
  2    Peter A. Schey (Cal. Bar No. 58232)
       Carlos Holguín (Cal. Bar No. 90754)
  3    Laura N. Diamond (Cal. Bar. No. 185062)
       Rachel Leach (D.C. Bar No. 1047683)
  4    256 South Occidental Boulevard
       Los Angeles, CA 90057
  5    Telephone: (213) 388-8693
       Facsimile: (213) 386-9484
  6    Email: pschey@centerforhumanrights.org
              crholguin@centerforhumanrights.org
  7           ldiamond@centerforhumanrights.org
              rleach@centerforhumanrights.org
  8
       Listing continues on next page
  9
       Attorneys for Plaintiffs
 10
 11
                             UNITED STATES DISTRICT COURT
 12
                 CENTRAL DISTRICT OF CALIFORNIA WESTERN DIVISION
 13
 14
      Jenny Lisette Flores, et al.,           Case No.: CV 85-4544-DMG (AGRx)
 15
                     Plaintiffs,              [PROPOSED] ORDER GRANTING
 16                                           LEAVE TO FILE UNDER SEAL
            v.                                PORTIONS OF EXHIBITS
 17                                           SUBMITTED IN SUPPORT OF
      William Barr, Attorney General,         PLAINTIFFS’ EX PARTE
 18   et al.,                                 APPLICATION FOR TEMPORARY
                                              RESTRAINING AND ORDER TO
 19                  Defendants               SHOW CAUSE WHY A
                                              PRELIMINARY INJUNCTION
 20                                           AND CONTEMPT ORDER
                                              SHOULD NOT ISSUE
 21
 22
 23
 24
 25                                                 [PROPOSED] ORDER GRANTING LEAVE
                                                        TO FILE UNDER SEAL PORTIONS OF
 26                                                  EXHIBITS SUBMITTED IN SUPPORT OF
                                                      PLAINTIFFS’ EX PARTE APPLICATION
 27                                                FOR TEMPORARY RESTRAINING ORDER
                                                      AND ORDER TO SHOW CAUSE WHY A
 28                                                       PRELIMINARY INJUNCTION AND
                                                    CONTEMPT ORDER SHOULD NOT ISSUE
Case 2:85-cv-04544-DMG-AGR Document 569-1 Filed 06/26/19 Page 2 of 20 Page ID
                                 #:28712


  1   Counsel for Plaintiffs, continued
  2   USF SCHOOL OF LAW IMMIGRATION CLINIC
      Bill Ong King (Cal. Bar No. 61513)
  3   2130 Fulton Street
      San Francisco, CA 94117-1080
  4   Telephone: (415) 422-4475
      Email: bhing@usfca.edu
  5
      ORRICK, HERRINGTON & SUTCLIFFE LLP
  6   Kevin Askew (Cal. Bar No. 238866)
      777 South Figueroa Street, Suite 3200
  7   Los Angeles, CA 90017
      Telephone: (213) 629-2020
  8   Email: kaskew@orrick.com
  9   ORRICK, HERRINGTON & SUTCLIFFE LLP
      Elyse Echtman (pro hac vice pending)
 10   Shaila Rahman (pro hac vice pending)
      51 West 52nd Street
 11   New York, NY 10019-6142
      Telephone: 212/506-3753
 12   Email: eechtman@orrick.com
      Email: sdiwan@orrick.com
 13
      LA RAZA CENTRO LEGAL, INC.
 14   Michael S. Sorgen (Cal. Bar No. 43107)
      474 Valencia Street, #295
 15   San Francisco, CA 94103
      Telephone: (415) 575-3500
 16
      THE LAW FOUNDATION OF SILICON VALLEY
 17   LEGAL ADVOCATES FOR CHILDREN AND YOUTH
      PUBLIC INTEREST LAW FIRM
 18   Jennifer Kelleher Cloyd (Cal. Bar No. 197348)
      Katherine H. Manning (Cal. Bar No. 229233)
 19   Annette Kirkham (Cal. Bar No. 217958)
      152 North Third Street, 3rd floor
 20   San Jose, CA 95112
      Telephone: (408) 280-2437
 21   Facsimile: (408) 288-8850
      Email: jenniferk@lawfoundation.org
 22         kate.manning@lawfoundation.org
            annettek@lawfoundation.org
 23
      NATIONAL CENTER FOR YOUTH LAW
 24   Leecia Welch (Cal. Bar No. 208741)
      Neha Desai (Cal. RLSA Bar No. 803161)
 25                                                 [PROPOSED] ORDER GRANTING LEAVE
                                                        TO FILE UNDER SEAL PORTIONS OF
 26                                                  EXHIBITS SUBMITTED IN SUPPORT OF
                                                      PLAINTIFFS’ EX PARTE APPLICATION
 27                                                FOR TEMPORARY RESTRAINING ORDER
                                                      AND ORDER TO SHOW CAUSE WHY A
 28                                                       PRELIMINARY INJUNCTION AND
                                                    CONTEMPT ORDER SHOULD NOT ISSUE
Case 2:85-cv-04544-DMG-AGR Document 569-1 Filed 06/26/19 Page 3 of 20 Page ID
                                 #:28713


  1   405 14th Street, 15th Floor
      Oakland, CA 94612
  2   Telephone: (510) 835-8098
      Email: lwelch@youthlaw.org
  3         ndesai@youthlaw.org
  4   U.C. DAVIS SCHOOL OF LAW
      Holly S. Cooper (Cal. Bar No. 197626)
  5   One Sheilds Ave. TB 30
      Davis, CA 95616
  6   Telephone: (530) 754-4833
      Email: hscooper@ucdavis.edu
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25                                                 [PROPOSED] ORDER GRANTING LEAVE
                                                        TO FILE UNDER SEAL PORTIONS OF
 26                                                  EXHIBITS SUBMITTED IN SUPPORT OF
                                                      PLAINTIFFS’ EX PARTE APPLICATION
 27                                                FOR TEMPORARY RESTRAINING ORDER
                                                      AND ORDER TO SHOW CAUSE WHY A
 28                                                       PRELIMINARY INJUNCTION AND
                                                    CONTEMPT ORDER SHOULD NOT ISSUE
Case 2:85-cv-04544-DMG-AGR Document 569-1 Filed 06/26/19 Page 4 of 20 Page ID
                                 #:28714


  1         Plaintiffs seek to file under seal portions of the exhibits in support of their Ex
  2   Parte Application for Temporary Restraining Order and Request for Preliminary
  3   Injunction, as listed below:
  4
  5    Exhibit                 Exhibit Title                  Information Plaintiffs Seek
       Number                                                          to Seal
  6
           1.     Declaration of E., June 11, 2019           Class Member’s name
  7                                                          Class Member’s family
                                                             member names
  8                                                          Class Members’ dates of birth
  9
           2.     Declaration of C., September 21,           Class Member’s name
 10               2018                                       Class Member’s family
                                                             member names
 11                                                          Class Member’s date of birth
                                                             Class Member’s Alien
 12                                                          Registration Number
 13
           3.     Declaration of J., June 18, 2019           Class Member’s name
 14                                                          Class Member’s family
                                                             member names
 15                                                          Class Member’s date of birth
                                                             Class Member’s Alien
 16                                                          Registration Number
 17
 18        4.     Declaration of J., and J., (An Infant),    Class Members’ name
                  June 18, 2019                              Class Members’ family
 19                                                          member names and phone
                                                             numbers
 20                                                          Class Members’ date of birth
                                                             Class Members’ Alien
 21                                                          Registration Numbers

 22
 23
 24
 25                                                          [PROPOSED] ORDER GRANTING LEAVE
                                                                 TO FILE UNDER SEAL PORTIONS OF
 26                                                           EXHIBITS SUBMITTED IN SUPPORT OF
                                                               PLAINTIFFS’ EX PARTE APPLICATION
 27                                                         FOR TEMPORARY RESTRAINING ORDER
                                                               AND ORDER TO SHOW CAUSE WHY A
 28                                                                PRELIMINARY INJUNCTION AND
                                                             CONTEMPT ORDER SHOULD NOT ISSUE
Case 2:85-cv-04544-DMG-AGR Document 569-1 Filed 06/26/19 Page 5 of 20 Page ID
                                 #:28715


  1        5.    Declaration of K., June 18, 2019      Class Member’s name
                                                       Class Member’s family
  2                                                    member names and phone
                                                       numbers
  3                                                    Class Member’s date of birth
                                                       Class Member’s Alien
  4                                                    Registration Number
  5
           6.    Declaration of K., June 18, 2019      Class Member’s name
  6                                                    Class Member’s date of birth
                                                       Class Member’s Alien
  7                                                    Registration Number
  8
           7.    Declaration of L., June 18, 2019      Class Member’s name
  9                                                    Class Member’s date of birth
                                                       Class Member’s Alien
 10                                                    Registration Number
 11
           8.    Declaration of L., June 18, 2019      Class Member’s name
 12                                                    Class Member’s family
                                                       member names and phone
 13                                                    numbers
                                                       Class Member’s date of birth
 14                                                    Class Member’s Alien
                                                       Registration Number
 15
 16        9.    Declaration of M., June 18, 2019      Class Member’s name
                                                       Class Member’s date of birth
 17                                                    Class Member’s Alien
                                                       Registration Number
 18
           10.   Declaration of M. and L., June 18,    Class Member’s name
 19              2019                                  Class Member’s family
                                                       member names and phone
 20                                                    numbers
                                                       Class Member’s date of birth
 21                                                    Class Member’s Alien
                                                       Registration Number
 22        11.   Declaration of U., June 18, 2019      Class Member’s name
                                                       Class Member’s date of birth
 23                                                    Class Member’s Alien
                                                       Registration Number
 24
 25                                                    [PROPOSED] ORDER GRANTING LEAVE
                                                           TO FILE UNDER SEAL PORTIONS OF
 26                                                     EXHIBITS SUBMITTED IN SUPPORT OF
                                                         PLAINTIFFS’ EX PARTE APPLICATION
 27                                          -2-      FOR TEMPORARY RESTRAINING ORDER
                                                         AND ORDER TO SHOW CAUSE WHY A
 28                                                          PRELIMINARY INJUNCTION AND
                                                       CONTEMPT ORDER SHOULD NOT ISSUE
Case 2:85-cv-04544-DMG-AGR Document 569-1 Filed 06/26/19 Page 6 of 20 Page ID
                                 #:28716


  1        12.   Declaration of W., June 18, 2019       Class Member’s name
                                                        Class Member’s family
  2                                                     member names
                                                        Class Member’s date of birth
  3                                                     Class Member’s Alien
                                                        Registration Number
  4
  5        13.   Declaration of Dolly Lucio Sevier,     Class Member’s name
                 MD and record of physical exams on     Class Member’s family
  6              21 infants at the Ursula Border        member names
                 Processing Center, June 18, 2019       Class Member’s date of birth
  7                                                     Class Member’s Alien
                                                        Registration Number
  8                                                     Class Member’s medical
                                                        records
  9
 10              Declaration of K., T., and B., June 18, Class Member’s name
           14.
 11              2019                                    Class Member’s family
                                                         member names
 12                                                      Class Member’s date of birth
                                                         Class Member’s Alien
 13                                                      Registration Number

 14
           15.   Declaration of Elora Mukherjee, Esq    Class Member’s name
 15              regarding LRC taking care of X.,       Class Member’s date of birth
                 June 18, 2019                          Class Member’s Alien
 16                                                     Registration Number

 17
           16.   Declaration of A., June 11, 2019       Class Member’s name
 18                                                     Class Member’s family
                                                        member names
 19                                                     Class Member’s date of birth
                                                        Class Member’s Alien
 20                                                     Registration Number

 21
 22
 23
 24
 25                                                     [PROPOSED] ORDER GRANTING LEAVE
                                                            TO FILE UNDER SEAL PORTIONS OF
 26                                                      EXHIBITS SUBMITTED IN SUPPORT OF
                                                          PLAINTIFFS’ EX PARTE APPLICATION
 27                                         -3-        FOR TEMPORARY RESTRAINING ORDER
                                                          AND ORDER TO SHOW CAUSE WHY A
 28                                                           PRELIMINARY INJUNCTION AND
                                                        CONTEMPT ORDER SHOULD NOT ISSUE
Case 2:85-cv-04544-DMG-AGR Document 569-1 Filed 06/26/19 Page 7 of 20 Page ID
                                 #:28717


  1        17.   Declaration of B., June 11, 2019    Class Member’s name
                                                     Class Member’s family
  2                                                  member names and phone
                                                     numbers
  3                                                  Class Member’s date of birth
                                                     Class Member’s Alien
  4                                                  Registration Number
  5              Declaration of C., June 12, 2019    Class Member’s name
           18.
  6                                                  Class Member’s family
                                                     member names
  7                                                  Class Member’s date of birth
                                                     Class Member’s Alien
  8                                                  Registration Number

  9
           19.   Declaration of C., June 11, 2019    Class Member’s name
 10                                                  Class Member’s family
                                                     member names
 11                                                  Class Member’s date of birth
                                                     Class Member’s Alien
 12                                                  Registration Number
 13
           23.   Declaration of E., June 12, 2019    Class Member’s name
 14                                                  Class Member’s family
                                                     member names
 15                                                  Class Member’s date of birth
                                                     Class Member’s family
 16                                                  member date of birth
                                                     Class Member’s Alien
 17                                                  Registration Number
 18
 19
 20
 21
 22
 23
 24
 25                                                  [PROPOSED] ORDER GRANTING LEAVE
                                                         TO FILE UNDER SEAL PORTIONS OF
 26                                                   EXHIBITS SUBMITTED IN SUPPORT OF
                                                       PLAINTIFFS’ EX PARTE APPLICATION
 27                                          -4-    FOR TEMPORARY RESTRAINING ORDER
                                                       AND ORDER TO SHOW CAUSE WHY A
 28                                                        PRELIMINARY INJUNCTION AND
                                                     CONTEMPT ORDER SHOULD NOT ISSUE
Case 2:85-cv-04544-DMG-AGR Document 569-1 Filed 06/26/19 Page 8 of 20 Page ID
                                 #:28718


  1        25.   Declaration of K., June 12, 2019    Class Member’s name
                                                     Class Member’s family
  2                                                  member names
                                                     Class Member’s date of birth
  3                                                  Class Member’s family
                                                     member date of birth
  4                                                  Class Member’s Alien
                                                     Registration Number
  5
  6
  7        26.   Declaration of K., June 12, 2019    Class Member’s name
                                                     Class Member’s family
  8                                                  member names
                                                     Class Member’s date of birth
  9                                                  Class Member’s family
                                                     member date of birth
 10                                                  Class Member’s Alien
                                                     Registration Number
 11
 12
 13              Declaration of K., June 12, 2019    Class Member’s name
           27.
 14                                                  Class Member’s family
                                                     member names
 15                                                  Class Member’s date of birth
                                                     Class Member’s family
 16                                                  member date of birth
                                                     Class Member’s Alien
 17                                                  Registration Number

 18
 19        28.   Declaration of K., June 11, 2019    Class Member’s name
                                                     Class Member’s family
 20                                                  member names
                                                     Class Member’s date of birth
 21                                                  Class Member’s family
                                                     member date of birth
 22                                                  Class Member’s Alien
                                                     Registration Number
 23
 24
 25                                                  [PROPOSED] ORDER GRANTING LEAVE
                                                         TO FILE UNDER SEAL PORTIONS OF
 26                                                   EXHIBITS SUBMITTED IN SUPPORT OF
                                                       PLAINTIFFS’ EX PARTE APPLICATION
 27                                         -5-     FOR TEMPORARY RESTRAINING ORDER
                                                       AND ORDER TO SHOW CAUSE WHY A
 28                                                        PRELIMINARY INJUNCTION AND
                                                     CONTEMPT ORDER SHOULD NOT ISSUE
Case 2:85-cv-04544-DMG-AGR Document 569-1 Filed 06/26/19 Page 9 of 20 Page ID
                                 #:28719


  1        29.   Declaration of L., June 10, 2019    Class Member’s name
                                                     Class Member’s family
  2                                                  member names
                                                     Class Member’s date of birth
  3                                                  Class Member’s family
                                                     member date of birth
  4                                                  Class Member’s Alien
                                                     Registration Number
  5
  6
  7        30.   Declaration of M., June 11, 2019    Class Member’s name
                                                     Class Member’s family
  8                                                  member names
                                                     Class Member’s family
  9                                                  member date of birth
                                                     Class Member’s Alien
 10                                                  Registration Number
                                                     Class Member’s Family
 11                                                  Member’s Alien Registration
                                                     Number
 12
 13              Declaration of M., June 11, 2019    Class Member’s name
           31.
 14                                                  Class Member’s family
                                                     member names
 15                                                  Class Member’s family
                                                     member date of birth
 16                                                  Class Member’s Alien
                                                     Registration Number
 17                                                  Class Member’s Family
                                                     Member’s Alien Registration
 18                                                  Number

 19
 20
 21
 22
 23
 24
 25                                                  [PROPOSED] ORDER GRANTING LEAVE
                                                         TO FILE UNDER SEAL PORTIONS OF
 26                                                   EXHIBITS SUBMITTED IN SUPPORT OF
                                                       PLAINTIFFS’ EX PARTE APPLICATION
 27                                          -6-    FOR TEMPORARY RESTRAINING ORDER
                                                       AND ORDER TO SHOW CAUSE WHY A
 28                                                        PRELIMINARY INJUNCTION AND
                                                     CONTEMPT ORDER SHOULD NOT ISSUE
Case 2:85-cv-04544-DMG-AGR Document 569-1 Filed 06/26/19 Page 10 of 20 Page ID
                                 #:28720


   1        32.   Declaration of M., June 11, 2019    Class Member’s name
                                                      Class Member’s family
   2                                                  member names
                                                      Class Member’s date of birth
   3                                                  Class Member’s family
                                                      member date of birth
   4                                                  Class Member’s Alien
                                                      Registration Number
   5                                                  Class Member’s Family
                                                      Member’s Alien Registration
   6                                                  Number
   7
   8        33.   Declaration of O., June 12, 2019    Class Member’s name
                                                      Class Member’s family
   9                                                  member names
                                                      Class Member’s date of birth
  10                                                  Class Member’s family
                                                      member date of birth
  11                                                  Class Member’s Alien
                                                      Registration Number
  12
  13
  14        34.   Declaration of S., June 15, 2019    Class Member’s name
                                                      Class Member’s family
  15                                                  member names
                                                      Class Member’s date of birth
  16                                                  Class Member’s family
                                                      member date of birth
  17                                                  Class Member’s Alien
                                                      Registration Number
  18
  19
  20
  21
  22
  23
  24
  25                                                  [PROPOSED] ORDER GRANTING LEAVE
                                                          TO FILE UNDER SEAL PORTIONS OF
  26                                                   EXHIBITS SUBMITTED IN SUPPORT OF
                                                        PLAINTIFFS’ EX PARTE APPLICATION
  27                                          -7-    FOR TEMPORARY RESTRAINING ORDER
                                                        AND ORDER TO SHOW CAUSE WHY A
  28                                                        PRELIMINARY INJUNCTION AND
                                                      CONTEMPT ORDER SHOULD NOT ISSUE
Case 2:85-cv-04544-DMG-AGR Document 569-1 Filed 06/26/19 Page 11 of 20 Page ID
                                 #:28721


   1        35.   Declaration of W., June 15, 2019    Class Member’s name
                                                      Class Member’s family
   2                                                  member names
                                                      Class Member’s date of birth
   3                                                  Class Member’s family
                                                      member date of birth
   4                                                  Class Member’s Alien
                                                      Registration Number
   5
   6
   7        36.   Declaration of Y., June 6, 2019     Class Member’s name
                                                      Class Member’s family
   8                                                  member names
                                                      Class Member’s date of birth
   9                                                  Class Member’s Alien
                                                      Registration Number
  10                                                  Class Member’s Family
                                                      Member’s Alien Registration
  11                                                  Number

  12
            37.   Ursula Children Visit               Class Member’s name
  13                                                  Class Member’s family
                                                      member names
  14                                                  Class Member’s Alien
                                                      Registration Number
  15                                                  Class Member’s Family
                                                      Member’s Alien Registration
  16                                                  Number
  17
  18        38.   Declaration of E, June 12, 2019     Class Member’s name
                                                      Class Member’s family
  19                                                  member names
                                                      Class Member’s date of birth
  20                                                  Class Member’s Alien
                                                      Registration Number
  21                                                  Class Member’s Family
                                                      Member’s Alien Registration
  22                                                  Number
  23
  24
  25                                                  [PROPOSED] ORDER GRANTING LEAVE
                                                          TO FILE UNDER SEAL PORTIONS OF
  26                                                   EXHIBITS SUBMITTED IN SUPPORT OF
                                                        PLAINTIFFS’ EX PARTE APPLICATION
  27                                          -8-    FOR TEMPORARY RESTRAINING ORDER
                                                        AND ORDER TO SHOW CAUSE WHY A
  28                                                        PRELIMINARY INJUNCTION AND
                                                      CONTEMPT ORDER SHOULD NOT ISSUE
Case 2:85-cv-04544-DMG-AGR Document 569-1 Filed 06/26/19 Page 12 of 20 Page ID
                                 #:28722


   1        39.   Declaration of N., June 12, 2019    Class Member’s name
                                                      Class Member’s family
   2                                                  member names
                                                      Class Member’s date of birth
   3                                                  Class Member’s family
                                                      member date of birth
   4                                                  Class Member’s Alien
                                                      Registration Number
   5
   6
            40.   Declaration of A., June 17, 2019    Class Member’s name
   7                                                  Class Member’s family
                                                      member names
   8                                                  Class Member’s date of birth
                                                      Class Member’s family
   9                                                  member date of birth
                                                      Class Member’s Alien
  10                                                  Registration Number
  11
  12
            41.   Declaration of A., June 19, 2019    Class Member’s name
  13                                                  Class Member’s date of birth
                                                      Class Member’s family
  14                                                  member date of birth
  15
            42.   Declaration of A., June 19, 2019    Class Member’s name
  16                                                  Class Member’s date of birth
                                                      Class Member’s Alien
  17                                                  Registration Number
  18
  19
  20
  21
  22
  23
  24
  25                                                  [PROPOSED] ORDER GRANTING LEAVE
                                                          TO FILE UNDER SEAL PORTIONS OF
  26                                                   EXHIBITS SUBMITTED IN SUPPORT OF
                                                        PLAINTIFFS’ EX PARTE APPLICATION
  27                                         -9-     FOR TEMPORARY RESTRAINING ORDER
                                                        AND ORDER TO SHOW CAUSE WHY A
  28                                                        PRELIMINARY INJUNCTION AND
                                                      CONTEMPT ORDER SHOULD NOT ISSUE
Case 2:85-cv-04544-DMG-AGR Document 569-1 Filed 06/26/19 Page 13 of 20 Page ID
                                 #:28723


   1        43.   Declaration of A., June 18, 2019    Class Member’s name
                                                      Class Member’s family
   2                                                  member names
                                                      Class Member’s date of birth
   3                                                  Class Member’s family
                                                      member date of birth
   4                                                  Class Member’s Alien
                                                      Registration Number
   5                                                  Class Member’s family
                                                      Member’s Alien Registration
   6                                                  Number
   7
   8        44.   Declaration of A., June 19, 2019    Class Member’s name
                                                      Class Member’s family
   9                                                  member names
                                                      Class Member’s date of birth
  10                                                  Class Member’s Alien
                                                      Registration Number
  11                                                  Class Member’s family
                                                      Member’s Alien Registration
  12                                                  Number
  13
  14        45.   Declaration of C., June 18, 2019    Class Member’s name
                                                      Class Member’s family
  15                                                  member names
                                                      Class Member’s date of birth
  16                                                  Class Member’s family
                                                      member date of birth
  17                                                  Class Member’s Alien
                                                      Registration Number
  18                                                  Class Member’s family Alien
                                                      Registration Number
  19
  20
  21
  22
  23
  24
  25                                                  [PROPOSED] ORDER GRANTING LEAVE
                                                          TO FILE UNDER SEAL PORTIONS OF
  26                                                   EXHIBITS SUBMITTED IN SUPPORT OF
                                                        PLAINTIFFS’ EX PARTE APPLICATION
  27                                         -10-    FOR TEMPORARY RESTRAINING ORDER
                                                        AND ORDER TO SHOW CAUSE WHY A
  28                                                        PRELIMINARY INJUNCTION AND
                                                      CONTEMPT ORDER SHOULD NOT ISSUE
Case 2:85-cv-04544-DMG-AGR Document 569-1 Filed 06/26/19 Page 14 of 20 Page ID
                                 #:28724


   1        46.   Declaration of C., June 20, 2019    Class Member’s name
                                                      Class Member’s
   2                                                  acquaintance’s name
                                                      Class Member’s date of birth
   3                                                  Class Member’s Alien
                                                      Registration Number
   4                                                  Class Member’s
                                                      acquaintance’s Alien
   5                                                  Registration Number
   6
   7              Declaration of E., June 19, 2019    Class Member’s name
            47.
   8                                                  Class Member’s family
                                                      member names
   9                                                  Class Member’s date of birth
                                                      Class Member’s family
  10                                                  member date of birth
                                                      Class Member’s Alien
  11                                                  Registration Number
                                                      Class Member’s family
  12                                                  Member’s Alien Registration
                                                      Number
  13
  14        48.   Declaration of E., June 19, 2019    Class Member’s name
                                                      Class Member’s date of birth
  15                                                  Class Member’s Alien
                                                      Registration Number
  16
  17
            49.   Declaration of E., June 17, 2019    Class Member’s name
  18                                                  Class Member’s family
                                                      member names
  19                                                  Class Member’s date of birth
                                                      Class Member’s family
  20                                                  member date of birth
                                                      Class Member’s Alien
  21                                                  Registration Number
                                                      Class Member’s family
  22                                                  Member’s Alien Registration
                                                      Number
  23
  24
  25                                                  [PROPOSED] ORDER GRANTING LEAVE
                                                          TO FILE UNDER SEAL PORTIONS OF
  26                                                   EXHIBITS SUBMITTED IN SUPPORT OF
                                                        PLAINTIFFS’ EX PARTE APPLICATION
  27                                         -11-    FOR TEMPORARY RESTRAINING ORDER
                                                        AND ORDER TO SHOW CAUSE WHY A
  28                                                        PRELIMINARY INJUNCTION AND
                                                      CONTEMPT ORDER SHOULD NOT ISSUE
Case 2:85-cv-04544-DMG-AGR Document 569-1 Filed 06/26/19 Page 15 of 20 Page ID
                                 #:28725


   1        50.   Declaration of G., June 19, 2019      Class Member’s name
                                                        Class Member’s family
   2                                                    member names
                                                        Class Member’s date of birth
   3                                                    Class Member’s Alien
                                                        Registration Number
   4                                                    Class Member’s family
                                                        Member’s Alien Registration
   5                                                    Number
   6
   7        51.   Declaration of G., June 20, 2019      Class Member’s name
                                                        Class Member’s family
   8                                                    member names
                                                        Class Member’s date of birth
   9                                                    Class Member’s Alien
                                                        Registration Number
  10
  11
  12        52.   Declaration of G. and F., June 17,    Class Members’ name
                  2019                                  Class Members’ family
  13                                                    member names
                                                        Class Members’ date of birth
  14                                                    Class Member’s Alien
                                                        Registration Number
  15
  16
            53.   Declaration of V, June 17, 2019       Class Members’ name
  17                                                    Class Members’ family
                                                        member names
  18                                                    Class Members’ date of birth
                                                        Class Member’s Alien
  19                                                    Registration Number
                                                        Class Member’s family
  20                                                    Member’s date of birth
  21
  22
  23
  24
  25                                                    [PROPOSED] ORDER GRANTING LEAVE
                                                            TO FILE UNDER SEAL PORTIONS OF
  26                                                     EXHIBITS SUBMITTED IN SUPPORT OF
                                                          PLAINTIFFS’ EX PARTE APPLICATION
  27                                         -12-      FOR TEMPORARY RESTRAINING ORDER
                                                          AND ORDER TO SHOW CAUSE WHY A
  28                                                          PRELIMINARY INJUNCTION AND
                                                        CONTEMPT ORDER SHOULD NOT ISSUE
Case 2:85-cv-04544-DMG-AGR Document 569-1 Filed 06/26/19 Page 16 of 20 Page ID
                                 #:28726


   1        54.   Declaration of K., June 17, 2019       Class Members’ name
                                                         Class Members’ family
   2                                                     member names
                                                         Class Members’ date of birth
   3                                                     Class Member’s Alien
                                                         Registration Number
   4                                                     Class Member’s family
                                                         Member’s date of birth
   5                                                     Class Member’s family
                                                         Member’s Alien Registration
   6                                                     Number
   7
   8
            55.   Declaration of K., June 19, 2019       Class Member’s name
   9                                                     Class Member’s family
                                                         member names
  10                                                     Class Member’s date of birth
                                                         Class Member’s family
  11                                                     member date of birth
                                                         Class Member’s Alien
  12                                                     Registration Number
  13
  14
  15
            56.   Declaration of L., on Behalf of N.,    Class Member’s name
  16              June 19, 2019                          Class Member’s date of birth
                                                         Class Member’s Alien
  17                                                     Registration Number
  18
  19
  20
  21
  22
  23
  24
  25                                                     [PROPOSED] ORDER GRANTING LEAVE
                                                             TO FILE UNDER SEAL PORTIONS OF
  26                                                      EXHIBITS SUBMITTED IN SUPPORT OF
                                                           PLAINTIFFS’ EX PARTE APPLICATION
  27                                          -13-      FOR TEMPORARY RESTRAINING ORDER
                                                           AND ORDER TO SHOW CAUSE WHY A
  28                                                           PRELIMINARY INJUNCTION AND
                                                         CONTEMPT ORDER SHOULD NOT ISSUE
Case 2:85-cv-04544-DMG-AGR Document 569-1 Filed 06/26/19 Page 17 of 20 Page ID
                                 #:28727


   1        57.   Declaration of M., June 17, 2019    Class Member’s name
                                                      Class Member’s family
   2                                                  member names
                                                      Class Member’s date of birth
   3                                                  Class Member’s family
                                                      member date of birth
   4                                                  Class Member’s Alien
                                                      Registration Number
   5                                                  Class Member’s Family
                                                      Member’s Alien Registration
   6                                                  Number
   7
   8              Declaration of M., June 17, 2019    Class Member’s name
            58.
   9                                                  Class Member’s date of birth
                                                      Class Member’s Alien
  10                                                  Registration Number

  11              Declaration of M., June 19, 2019    Class Member’s name
            59.
  12                                                  Class Member’s family
                                                      member names
  13                                                  Class Member’s date of birth
                                                      Class Member’s family
  14                                                  member date of birth
                                                      Class Member’s Alien
  15                                                  Registration Number
                                                      Class Member’s Family
  16                                                  Member’s Alien Registration
                                                      Number
  17
  18
            60.   Declaration of N., June 19, 2019    Class Member’s name
  19                                                  Class Member’s family
                                                      member names
  20                                                  Class Member’s date of birth
                                                      Class Member’s family
  21                                                  member date of birth
                                                      Class Member’s Alien
  22                                                  Registration Number
  23
  24
  25                                                  [PROPOSED] ORDER GRANTING LEAVE
                                                          TO FILE UNDER SEAL PORTIONS OF
  26                                                   EXHIBITS SUBMITTED IN SUPPORT OF
                                                        PLAINTIFFS’ EX PARTE APPLICATION
  27                                         -14-    FOR TEMPORARY RESTRAINING ORDER
                                                        AND ORDER TO SHOW CAUSE WHY A
  28                                                        PRELIMINARY INJUNCTION AND
                                                      CONTEMPT ORDER SHOULD NOT ISSUE
Case 2:85-cv-04544-DMG-AGR Document 569-1 Filed 06/26/19 Page 18 of 20 Page ID
                                 #:28728


   1        61.   Declaration of S., June 19, 2019    Class Member’s name
                                                      Class Member’s family
   2                                                  member names
                                                      Class Member’s date of birth
   3                                                  Class Member’s family
                                                      member date of birth
   4                                                  Class Member’s Alien
                                                      Registration Number
   5                                                  Class Member’s Family
                                                      Member’s Alien Registration
   6                                                  Number
   7
   8              Declaration of Y., June 19, 2019    Class Member’s name
            62.
   9                                                  Class Member’s family
                                                      member names
  10                                                  Class Member’s date of birth
                                                      Class Member’s Alien
  11                                                  Registration Number
                                                      Class Member’s Family
  12                                                  Member’s Alien Registration
                                                      Number
  13
  14
            64.   Declaration of K., June 18, 2019    Class Member’s name
  15                                                  Class Member’s date of birth
                                                      Class Member’s Alien
  16                                                  Registration Number
  17
  18
  19
  20
  21
  22
  23
  24
  25                                                  [PROPOSED] ORDER GRANTING LEAVE
                                                          TO FILE UNDER SEAL PORTIONS OF
  26                                                   EXHIBITS SUBMITTED IN SUPPORT OF
                                                        PLAINTIFFS’ EX PARTE APPLICATION
  27                                         -15-    FOR TEMPORARY RESTRAINING ORDER
                                                        AND ORDER TO SHOW CAUSE WHY A
  28                                                        PRELIMINARY INJUNCTION AND
                                                      CONTEMPT ORDER SHOULD NOT ISSUE
Case 2:85-cv-04544-DMG-AGR Document 569-1 Filed 06/26/19 Page 19 of 20 Page ID
                                 #:28729


   1         65.    Declaration of M., June 19, 2019           Class Member’s name
                                                               Class Member’s date of birth
   2                                                           Class Member’s Alien
                                                               Registration Number
   3                                                           Class Member’s Family
                                                               Member’s Alien Registration
   4                                                           Number
   5
   6
   7                Declaration of S., June 17, 2019           Class Member’s name
             66.
                                                               Class Member’s date of birth
   8                                                           Class Member’s Alien
                                                               Registration Number
   9                                                           Class Member’s Family
                                                               Member’s Alien Registration
  10                                                           Number
  11
  12
  13
             67.    Declaration of Kathleen O’Gorman,          Class Member’s name
  14                June 25, 2019                              Class Member’s Alien
                                                               Registration Number
  15                                                           Class Member’s Family
                                                               Member’s Alien Registration
  16                                                           Number
  17
  18
  19
  20         Having considered the papers submitted by Plaintiffs and having reviewed
  21   the material that they seek to seal, the Court finds that Plaintiffs’ request is
  22   narrowly tailored to seal only that material for which compelling reasons have been
  23   established and GRANTS their request.
  24   Accordingly, it is hereby ORDERED:
  25                                                          [PROPOSED] ORDER GRANTING LEAVE
                                                                  TO FILE UNDER SEAL PORTIONS OF
  26                                                           EXHIBITS SUBMITTED IN SUPPORT OF
                                                                PLAINTIFFS’ EX PARTE APPLICATION
  27                                             -16-        FOR TEMPORARY RESTRAINING ORDER
                                                                AND ORDER TO SHOW CAUSE WHY A
  28                                                                PRELIMINARY INJUNCTION AND
                                                              CONTEMPT ORDER SHOULD NOT ISSUE
Case 2:85-cv-04544-DMG-AGR Document 569-1 Filed 06/26/19 Page 20 of 20 Page ID
                                 #:28730


   1   1. Plaintiffs are granted leave to file in the public record the redacted versions of
   2      Exhibits 1-19, 23, 25-62, and 64-67 in Support of Plaintiff’s Ex Parte
   3      Application for Temporary Restraining Order and Request for Preliminary
   4      Injunction. Plaintiffs shall refile the redacted versions of these documents
   5      within three (3) days of the date of this Order.
   6   2. Plaintiffs are granted leave to file under seal the unredacted versions of Exhibits
   7      1-19, 23, 25-62, and 64-67 in Support of Plaintiff’s Ex Parte Application for
   8      Temporary Restraining Order and Request for Preliminary Injunction. Pursuant
   9      to Local Rule 79-5.2.2(c), Plaintiffs shall e- file these documents under seal
  10      within three (3) days of the date of this Order.
  11
  12
  13   IT IS SO ORDERED.
  14
  15   Dated: _____________________                By:
                                                                 Hon. Dolly M. Gee
  16                                                         United States District Judge
  17
  18
  19
  20
  21
  22
  23
  24
  25                                                          [PROPOSED] ORDER GRANTING LEAVE
                                                                  TO FILE UNDER SEAL PORTIONS OF
  26                                                           EXHIBITS SUBMITTED IN SUPPORT OF
                                                                PLAINTIFFS’ EX PARTE APPLICATION
  27                                            -17-         FOR TEMPORARY RESTRAINING ORDER
                                                                AND ORDER TO SHOW CAUSE WHY A
  28                                                                PRELIMINARY INJUNCTION AND
                                                              CONTEMPT ORDER SHOULD NOT ISSUE
